Bloodworth, J.
1. The special ground of the motion for a new trial complains that the court erred in giving to the jury an erroneous charge in reference to the punishment of a person convicted of an attempt to manufacture whisky. Granting that the instructions were erroneous, they were harmless, as the defendant was indicted for and convicted of manufacturing intoxicating liquor. See Thompson v. State, 24 Ga. App. 144 (2) (99 S. E. 891), and cases cited.
2. The evidence in this case shows that the beer found at the distillery “ was in a distillation condition,” and that when beer “ gets in a distillation condition it is intoxicating and alcoholic.” Under the ruling in Belcher v. State, 25 Ga. App. 493 (103 S. E. 852), one is guilty of making intoxicating liquor when it is made through fermentation as well as when made by distillation. See also Adams v. State, 27 Ga. App. 48 (107 S. E. 388).
3. The jury believed the evidence for the State, which was sufficient to support their finding; the trial judge approved the verdict, and this court will not interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.